                                                                      Case 2:17-cv-01967-APG-CWH Document 39 Filed 09/08/20 Page 1 of 1




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   Akerman LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                       UNITED STATES DISTRICT COURT
                                                             9                                              DISTRICT OF NEVADA

                                                            10   BANK OF AMERICA, N.A.,                                      Case No.: 2:17-cv-01967-APG-CWH
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                Plaintiff,
                                                                                                                             [PROPOSED]         ORDER       TO     RELEASE
                      LAS VEGAS, NEVADA 89134




                                                            12   v.                                                          BOND
AKERMAN LLP




                                                            13   RIVERWALK      RANCH      MASTER
                                                                 HOMEOWNER’S ASSOCIATION; AND SFR
                                                            14   INVESTMENTS POOL 1, LLC;

                                                            15                Defendants.

                                                            16                Presently before the court is the matter of Bank of America, N.A. v. Riverwalk Ranch Master

                                                            17   Homeowners Association, et al., case number 2:17-cv-01967-APG-CWH.

                                                            18                On August 14, 2017, the court ordered Plaintiff to post a security bond for $500.00 [ECF No.

                                                            19   15]. On August 25, 2017, Akerman LLP posted a security bond on behalf of plaintiff Bank of

                                                            20   America, N.A., receipt number NVLAS052260 for $500.00 [ECF No. 16].

                                                            21                On July 10, 2018, the court granted the parties' stipulation for dismissal, closing the case [ECF

                                                            22   No. 36]. As this matter is now concluded, the court will refund to Akerman LLP on behalf of Plaintiff

                                                            23   the $500.00 security bonds, plus interest.

                                                            24                IT IS SO ORDERED.

                                                            25                Dated this 8th day of _September_, 2020.

                                                            26
                                                                                                                           ____________________________________
                                                            27                                                               UNITED STATES DISTRICT JUDGE
                                                            28

                                                                 51951640;1
